DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7, 8, 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over San Vicente (US 2013/0078912) in view of Walden (US 2015/0281877) and Altman (US 2014/0106677).


Walden teaches a method of communicating between devices where an invitation sent from one device to the other can also include sensed data as part of the invitation packet (paragraphs [0018]-[0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed San Vicente and used the second invitation to also transmit the backfill data, as taught by Walden, in order to reduce the number of messages needing sent to conserve device power.


Regarding claim 4, San Vicente further discloses performing an authentication process comprising calculating and exchanging hash values between the analyte sensor system and the user equipment prior to the establishing of the data connection and/or the other data connection, an authentication (figure 4A, “Request Data (hashed key)” communications arrow; paragraphs [0133], [0214]-[0239]).  
Regarding claim 5, San Vicente sets forth storing, at the analyte sensor system, analyte data as backfill data when the sensor system and user equipment are not in data communication (paragraphs [0293]-[0296]), but does not specifically list an error in the authentication process as being a cause for the lack of communication causing storage. However, as an error in the authentication process prevents establishment of a data connection which would result in the sensor system and user equipment not being in communication, it would have been obvious to have followed San Vicente with an authentication error also being identified as a cause for storing backfill data, because San Vicente already recognizes 
Regarding claim 7, San Vicente further discloses that the user equipment comprises a mobile wireless device, a smart phone, a tablet, and/or a display device (paragraphs [0136]-[0144]).  
Regarding claim 8, San Vicente discloses an apparatus comprising: at least one processor (paragraph [0154]); and at least one memory (paragraph [0154], “data storage”) including computer program code which when executed causes operations comprising: transmitting, by the apparatus, an invitation (paragraph [0178]; step 402); receiving, at the apparatus, an authenticated data connection request from a user equipment responsive to the invitation process (figure 4A, “Request Data” communications arrow); establishing, by the apparatus, the authenticated data connection with the user equipment (figure 4A, “Authenticate/Establish Channel”; step 504); transmitting, by the apparatus, an analyte value to the user equipment using the first authenticated data connection (figure 4A, “Send Data” communications arrow; step 506); storing, at the apparatus, analyte data as backfill data when an error occurs in the transmitting of the invitation, the establishing of the data connection, and/or the transmitting of the analyte value, and, when another data connection is established, transmitting, by the apparatus, the stored backfill data (paragraphs [0293]-[0296]; the Examiner notes that being out of range inherently prevents receipt of an invitation, establishment of a connection, and transmission).  San Vicente does not disclose the stored backfill data as being transmitted as part of a second invitation transmitted after the first authenticated data connection was established.

Altman teaches a method of transmitting data comprising establishing an authenticated data connection between devices (paragraphs [0154]-[0155], [0162], [0163]), and retaining that authentication to allow future connections and data transmission between the devices to occur without requiring an additional authentication (paragraphs [0154]-[0155], [0161]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed San Vicente and Walden and retained the authentication during a subsequent invitation, as taught by Altman, so that future invitations can transmit data instead of having to wait until an additional authentication is again established.

Regarding claim 11, San Vicente further discloses performing an authentication process comprising calculating and exchanging hash values between the analyte sensor system and the user equipment prior to the establishing of the data connection and/or the other data connection, an authentication (figure 4A, “Request Data (hashed key)” communications arrow; paragraphs [0133], [0214]-[0239]).  
Regarding claim 12, San Vicente sets forth storing, at the analyte sensor system, analyte data as backfill data when the sensor system and user equipment are not in data 
Regarding claim 14, San Vicente further discloses that the user equipment comprises a mobile wireless device, a smart phone, a tablet, and/or a display device (paragraphs [0136]-[0144]).  
Regarding claim 15, San Vicente further discloses that the apparatus comprises an analyte sensor system (paragraph [0153]).

Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.